PER CURIAM.
Delfino-Ramirez filed a petition for a writ of mandamus asking this court to compel the clerk of the circuit court, to direct the court reporter to transcribe an evidentiary hearing held on October' 19, 2000. He claims the transcript is necessary for the preparation of his appeal to this court of an order which denied his 3.850 motion.
The trial court has given the court reporter until September 1, 2001 to file the transcript. As it appears the petitioner is now going to _ receive the transcript he requested, the petition for writ of mandamus is moot.
DENIED.
THOMPSON, C.J., PLEUS and PALMER, JJ., concur.